3. Body of European Regulators for Electronic Communications (BEREC) and the Office (
Madam President, I asked that we also be able to vote on the compromise, as it has a broader scope than Amendment 46 alone. You decided not to put this compromise to the vote without giving us any explanation and without giving any reply to the rapporteur. I wanted you to be aware of this and to tell you that I regret that our recommendation has not been followed, just like the rapporteur's recommendation on our House's vote.
I would also like to say - to explain the vote that has just taken place - that when any part of the entire compromise is not adopted, it is the whole package that is subject to conciliation. That is the consequence of the vote that is being taken today.
Thank you, Mrs Trautmann, I think the House understands the consequences of what it has done, but I thank you, nevertheless, for pointing that out. It would not have been appropriate to take the other compromise and, indeed, the vote was more than clear.